Where in a suit on account the petition fails to show that the defendant has become obligated by any method known to the law for the payment to the plaintiff of any part of the sum sued for, the court did not err in sustaining the demurrer and dismissing the action.
Accordingly, in the instant case, the petition showing that the plaintiff became, at most, a mere volunteer in the performance of the obligation of another with whom he had no contractual relationship, either express or implied, the petition failed to state a cause of action. See, generally, *Page 648 Sheppard v. Bridges, 137 Ga. 615 (74 S.E. 245);  Shropshire v. Rainey, 150 Ga. 556 (104 S.E. 414).
Judgment affirmed. MacIntyre, P. J., and Gardner, J., concur.
                       DECIDED FEBRUARY 24, 1949.
Robert L. Denton Jr. brought an action on account in the City Court of Louisville, against Thomas L. Braswell, contending that under the terms of the will of I. A. Guy, deceased, certain property was devised to the defendant, the grandson of the testator, the acceptance of which obligated the defendant to take charge of his two mute sisters and keep and maintain them so long as he and they might live; that the defendant took charge of Lanty Braswell, one of said mute sisters, and kept and maintained her for about 20 years; that he refused to do so any longer and that for the past 19 years plaintiff has kept and maintained her; that the cost thereof amounts to approximately $300 per year; and that the defendant is indebted to the plaintiff in the sum of $5700.
Error is assigned on the judgment of the trial court sustaining a general demurrer to the petition.